Citation Nr: 0832170	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for compression 
fractures at T-7, T-10 and L-5.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service in the Army from June 1985 to 
June 1989, and in the Air Force from December 2002 to June 
2003.  He has orders for and flew an air evac training 
mission with the Air Force Reserves in August 2004.  The 
orders, on a DD Form 1610, issued August 4, 2004, showed 
INACDUTRA for travel from March AFB to Travis AFB to 
Elmendorf AFB and returning to March AFB proceeding on August 
5, 2004 for approximately 4 days duration.  

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran incurred or aggravated multiple myeloma while on 
active duty or that it was otherwise attributable to his 
periods of service on any premise.

2.  Compression fractures at T-7, T-10 and L-5 were acquired 
during an in-flight incident during INACDUTRA in 2004. 


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated during 
ACDUTRA or INACDUTRA, it was not incurred or aggravated 
during the appellant's active duty service, and it may not be 
presumed to have been so incurred during any term of active 
duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Compression fractures at T-7, T-10 and L-5. were incurred 
during INACDUTRA in August 2004.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received several notices since his current claim 
which informed him of all pertinent requirements for 
supporting his claims.  The Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., the 
veteran's period of active duty in the Army) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007). 
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 1106; 38 C.F.R. § 3.6(a).  Service connection on a 
presumptive basis is not available where the only service 
performed is ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 
Vet. App. 474, 476-78 (1991).

An injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 C.F.R. § 3.1(m).  
A service department finding that an injury occurred in the 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993).  (emphasis added)

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as cancers may be established based upon a 
legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  None of that has been shown in this case.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

III.  Factual Background and Analysis

The pertinent period of duty herein concerned is the 
INACDUTRA in August 2004, and it is not claimed otherwise.  
Other periods of service are not relevant except 
tangentially, and to note that the veteran otherwise 
qualifies as a veteran based on his other service.  No 
clinical evidence or medical opinion in the file identifies 
active pathology of multiple myeloma (as opposed to the 
underlying presence thereof) prior to August or September 
2004, and again, it is not claimed otherwise.

Affidavits are in the file from fellow service personnel who 
flew with the appellant in August 2004.  One statement, dated 
soon after the incident involved, was to the effect that 
during ground support and enplaning/deplaning the appellant 
had complained of back pain.  It was noted that while he had 
been assigned as a simulated patient and positioned on the #2 
litter, the above litter-simulated patient was being assisted 
down from the #3 litter position and swung his leg down 
snagging his foot against the appellant's mid back.  The 
affiant stated that the appellant's immediate reaction had 
been to flinch with pain and complained that he had been 
kicked.  Over the next two days, the appellant continued to 
complain of pain in his back.  Several days after the 
incident, the appellant was observed as looking very 
uncomfortable and had difficulty lifting; and after moving 
any equipment, he had trouble lifting and was advised to take 
it easy.  At the end of the mission, he was driven home by 
another member of the crew.

Another affidavit was to the effect that as a crewmember on 
the training mission, she had witnessed the appellant seem to 
injure his back while helping to load crewmembers' personal 
baggage onto the bus.  She noted that he had been seen 
thereafter at the VA facility and diagnosed with multiple 
spinal fractures.

VA and service clinical documentation is in the file for the 
period of time before, during and subsequent to August 2004.  
As accurately summarized in the VA medical evaluation of 
record, dated in December 2006, his history was significant 
for a documented injury to his thoracic spine on or about 
August 6, 2004 during INACDUTRA.   He had sought treatment 
from the VA facility the day following his return from the 
period of duty, complaining of pain and popping in his chest 
and upper and lower back.  He was initially diagnosed with 
low back strain.  However, an addendum several days later was 
that a spinal film had revealed compression fractures of the 
stated vertebra with osteopenia and lower lumbar disc 
disease.  A hematology/oncology report was returned a month 
later which confirmed the diagnosis of multiple myeloma, 
Stage IIIA and he started a rigorous regimen of chemotherapy 
and other care.

Subsequent service documentation including an AF Form 356 
reflects that the veteran was given a line of duty (LOD) 
determinations with regard to multiple myeloma with diffuse 
moderate osteopenia; compression fractures of T-7, T-10 and 
L-5; and asymptomatic cardiomyopathy due to chemotherapy.

The VA examiner in December 2006 noted that he had looked at 
the available records in detail.  It was noted that the 
circumstances surrounding the appellant's injury in August 
2004 were somewhat uncertain, e.g., that various options 
included that one person thought someone had stepped on his 
back; that bags of medical equipment had fallen on his back; 
that he had bent over and heard a pop and then developed 
chest pain; and that when seen by VA, he said he had 
developed low back pain after lifting heavy objects.  The 
examiner noted that the fractures should not be viewed as 
separate and distinct from the multiple myeloma diagnosis as 
they "tended to be a hallmark of the disease and thus 
entirely consistent therewith."  He clarified that there was 
no causal relationship between the injury and diagnosis two 
months later of multiple myeloma.  

With regard to the multiple myeloma diagnosis, the examiner 
opened that it had been an active process long before the 
August 2004 injury; and while it was not possible to pinpoint 
the onset, the prevailing view was that the disease 
implicates a herpes virus infection which probably predated 
the actual clinical presentation by decades, and thus it is 
much more likely than not that his multiple myeloma was full 
blown before the August 2004 incident.  He clarified that the 
multiple myeloma had clearly been present for 5-10+ years 
before it could have advanced to the degree where the 
fractures were pathological.

Multiple myeloma is a malignant proliferation of plasma cells 
which are derived from B lymphocytes and is closely related 
biologically to B-cell non-Hodgkin's lymphoma.  59 Federal 
Register 5162 (February 3, 1994).  

In assessing the appellant's claim, it is noted that there is 
no sound credible medical basis or opinion for finding that 
the veteran's multiple myeloma, which is a disease process, 
was a result of any period of his service.  It is stipulated 
that the incident in August 2004 may have precipitated 
immediate presenting symptoms, in this case involving his 
back which turned out to be fractures, that caused him to 
seek treatment at which time he was discovered to have 
multiple myeloma for which he had been given rigorous 
treatment.  However, as noted by the medical expert, the 
underlying myeloma disease process has been present for a 
minimum of several years prior thereto and may well have been 
present for decades.  The back trauma neither caused nor 
reflected any increased pathology, e.g., any sign of 
aggravation of the underlying pathology.  And while there was 
a LOD determination with regard to the myeloma, this is a LOD 
with regard to a disease process rather than an injury and is 
thus not binding on VA for VA benefits.  And within the noted 
exceptions as to INACDUTRA with regard to cardiovascular 
symptoms and incidents, while the appellant now shows some 
cardiac involvement in the form of asymptomatic 
cardiomyopathy, this has been found by medical experts to be 
due to his chemotherapy for the myeloma, not due to the 
fractures or anything else of service origin and not 
encompassed within the cardiac exceptions to the INACDUTRA 
rules cited above.  Accordingly, service connection is not 
warranted for multiple myeloma as being a result of service 
under any premise.

However, the situation with regard to the back fractures is 
entirely different, and for unique reasons.  There are 
various rules for associating disability with various types 
of duty.  As cited above, active military service includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 
3.6(a).  Service connection on a presumptive basis is not 
available where the only (pertinent) service performed is 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
476-78 (1991).

In this case, quite specifically, whether or not the multiple 
myeloma disease process had so weakened the vertebra that 
they broke or not, nonetheless, there was some sort of trauma 
during the INACDTURA flight that precipitated back problems 
and these were determined to be multiple fractures.  As to 
what the specific incident or incidents may have involved, 
there is some variation, but given the circumstances, 
reasonable observers may well differ in that regard without 
losing credibility.  Once he had the given trauma of whatever 
nature, he continued to complain of pain during the flight, 
and whether the back pain was caused by one incident versus 
another incident becomes irrelevant.  Whether such fractures 
may or may not be classic signs of myeloma is also irrelevant 
to the question herein involved.

Factually, it is clear that an injury occurred, regardless of 
the appellant's weakened osseous structure, e.g., a purported  
predisposition to osseous weakness, etc., due to underlying 
systemic pathology, and there were unequivocally identified 
residuals.  Moreover, a service department finding that an 
injury occurred in LOD, as was done in this case, is binding 
on the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA, of which there 
is no indication in this case.  Service connection is 
warranted for compression fractures at T-7, T-10 and L-5 as 
being the result of injury sustained during INACDUTRA. 
 

ORDER

Service connection for multiple myeloma is denied.

Service connection for compression fractures at T-7, T-10 and 
L-5 is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


